
	

113 HR 2419 IH: Small Business Credit Card Act of 2013
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2419
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2013
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to provide coverage
		  under such Act for credit cards issued to small businesses, and for other
		  purposes.
	
	
		1.Short title;
			 Findings
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Credit Card Act
			 of 2013.
			(b)FindingsThe
			 Congress finds as follows:
				(1)Economic growth has frequently been led by
			 the creation of millions of new, small businesses.
				(2)Today, small
			 business owners are severely limited in their ability to finance new business
			 ventures because access to capital through traditional resources has been
			 restricted.
				(3)Small businesses
			 are being pushed into using credit cards to meet capital needs.
				(4)This use of credit
			 cards is especially true for innovative and rapidly growing businesses which
			 lack the assets necessary for a traditional loan.
				(5)In 2012, 31
			 percent of the small businesses surveyed used credit cards to meet their
			 capital needs.
				(6)In 1993, only 16
			 percent of small businesses used credit cards as a source of financing.
				(7)One-half of small
			 businesses using a credit card carry a monthly balance, and one-quarter of
			 small businesses carry a monthly balance in excess of $10,000.
				(8)The average
			 interest rate charged on small business credit cards is 15.6 percent.
				(9)Nearly one-half of
			 small businesses with credit cards have reported a worsening of terms,
			 including increased interest rates, fees, and payment procedures, making it
			 more difficult to expand operations or grow business.
				(10)Small business
			 credit cards contracts do not include consumer protections provided to
			 individuals under the CARD Act.
				2.Extending credit
			 card protections under the Truth in Lending Act to small businesses
			(a)Definition of
			 consumerSection 103(i) of
			 the Truth in Lending Act (15 U.S.C. 1602(i)) is amended—
				(1)by striking
			 The adjective consumer, used with reference to a credit
			 transaction, characterizes the transaction as one in which the party to whom
			 credit is offered or extended is and
			 inserting
					
						Consumer.—(1)In
				generalExcept as provided in
				paragraph (2), the term consumer, when used as an adjective to
				describe or modify a credit transaction or credit plan, means a transaction or
				credit plan under which credit is offered or extended
				to
						; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Small business
				included under certain circumstances
							(A)In
				generalFor purposes of any provision of this title relating to a
				credit card account under an open end credit plan, the term ‘consumer’ includes
				any qualified small business.
							(B)Qualified small
				businessFor purposes of subparagraph (A), the term
				qualified small business means, with respect to any credit card
				account under an open end credit plan, any business concern having 50 or fewer
				employees, whether or not—
								(i)the credit card
				account is in the name of an individual or a business entity; and
								(ii)any credit
				transaction involving such account is for business or personal purposes.
								(C)Exclusion of
				small business after opt out effective dateThe
				term qualified small business shall not include any business
				concern described in subparagraph (A) after the effective date of any election
				under section 135(b) by the individual or business for which the credit card
				account referred to in such subparagraph has been established, so long as such
				election remains in
				effect.
							.
				(b)Amendments to
			 exemptionsSection 104(1) of the Truth in Lending Act (15 U.S.C.
			 1603(1)) is amended—
				(1)by inserting
			 other than a credit transaction under an open end consumer credit plan
			 in which the consumer is a qualified small business after
			 agricultural purposes; and
				(2)by inserting
			 other than qualified small businesses after
			 organizations.
				(c)Business credit
			 card amendmentsSection 135 of the Truth in Lending Act (15
			 U.S.C. 1645) is amended—
				(1)by striking
			 The exemption provided by and inserting (a)
			 In general.—The
			 exemption provided by; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Qualified small
				business opt out from coverage
							(1)Notice of
				coverageThe disclosures
				under section 127(a) before opening a credit card account under an open end
				credit plan for a qualified small business shall include a clear and
				conspicuous disclosure—
								(A)that the qualified small business is
				treated as a consumer under this title and is subject to the requirements of
				this title as a consumer;
								(B)that the business may elect, in accordance
				with this subsection, to be exempt, under section 104(1), from this title to
				the same extent as any business other than a qualified small business;
				and
								(C)of the procedures
				for making the election and for subsequently revoking any such election.
								(2)ElectionThe
				Board shall prescribe procedures for making an effective election under this
				subsection and for revoking any such election.
							(3)Prohibition on
				discrimination against qualified small businessNo creditor may—
								(A)discriminate
				against any business concern having 50 or fewer employees in connection with
				any credit card account of, or any application for a credit card account by
				such business, under an open end credit plan on any basis; or
								(B)require any
				qualified small business to make an election under this subsection as a
				condition for opening a credit card account, or for providing more advantageous
				terms for any credit card account, under an open end credit
				plan.
								.
				
